

116 HR 7261 IH: Disclose Police Brutality Bonds Act of 2020
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7261IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Meeks (for himself, Mr. David Scott of Georgia, Mr. Thompson of Mississippi, Mr. Vargas, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to require issuers to disclose services performed for State and local governments in connection with the issuance of bonds that may be used to pay for settlements or judgments in connection with police violence or civil rights abuses, and for other purposes.1.Short titleThis Act may be cited as the Disclose Police Brutality Bonds Act of 2020. 2.Disclosure of services provided to governments in connection with payments for police violence or civil rights abuses(a)In generalSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:(s)Disclosure of services provided to governments in connection with payments for police violence or civil rights abusesEach issuer required to file an annual report under subsection (a) shall disclose in that report—(1)any services the issuer performed for a State or local government to assist the State or local government in issuing a bond, if the proceeds from such bond issuance would be available to the State or local government to pay amounts owed under any settlement or judgment against the State or local government in connection with police violence or civil rights abuses;(2)any bond underwriting fees received by the issuer in connection with any service described under paragraph (1); and(3)with respect to any service described under paragraph (1), whether the issuer partnered or subcontracted with any minority- or woman-owned business to provide such service..(b)RulemakingNot later than the end of the 180-day period beginning on the date of enactment of this Act, the Securities and Exchange Commission shall issue rules to carry out section 13(s) of the Securities Exchange Act of 1934, as added by subsection (a).